March 16, 2010 Ms. Nora Everett, President Principal Funds, Inc. Principal Financial Group Des Moines, IA 50392-2080 Dear Ms. Everett Principal Management Corporation intends to purchase the following shares (the Shares): Purchase Shares Principal Funds, Inc. - Amount Purchased Diversified Real Asset Fund  Class A $10,000 1,000.000 Diversified Real Asset Fund  Class C $10,000 1,000.000 Diversified Real Asset Fund  Institutional Class $10,000 1,000.000 Bond Market Index Fund  Class J $10,000 983.284 Each share of the Diversified Real Asset Fund has a par value of $10.00 per share. Each share of the Bond Market Index Fund has a par value of $10.17 per share. In connection with such purchase, Principal Management Corporation represents and warrants that it will purchase such Shares as an investment and not with a view to resell, distribute or redeem. PRINCIPAL LIFE INSURANCE COMPANY BY /s/ Michael D. Roughton Michael D. Roughton Vice President and Associate General Counsel
